 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff, Wells Fargo Bank, N.A., As Trustee For The Pooling And Servicing
 6   Agreement Dated As Of August 1, 2005 Park Place Securities, Inc. Asset-Backed Pass-Through
     Certificates Series 2005-WHQ4
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     WELLS FARGO BANK, N.A., AS TRUSTEE             Case No.: 3:19-cv-00237-LRH-WGC
10   FOR THE POOLING AND SERVICING
     AGREEMENT DATED AS OF AUGUST 1,                ORDER GRANTING
11   2005 PARK PLACE SECURITIES, INC.               NOTICE OF DISASSOCIATION
12   ASSET-BACKED PASS-THROUGH                      AND WITHDRAWAL OF COUNSEL
     CERTIFICATES SERIES 2005-WHQ4,
13
                         Plaintiff,
14          vs.
15
     FIDELITY NATIONAL TITLE INSURANCE
16   COMPANY and LAWYERS TITLE
     INSURANCE CORPORATION,
17
                        Defendants.
18
19
           Plaintiff, Wells Fargo Bank, N.A., As Trustee For The Pooling And Servicing Agreement
20
     Dated As Of August 1, 2005 Park Place Securities, Inc. Asset-Backed Pass-Through
21
     Certificates Series 2005-WHQ4 (hereinafter referred to as “Wells Fargo”), by and through its
22
23   attorney of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that

24   Matthew S. Carter, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP.
25
     ///
26
27   ///
28




                                              Page 1 of 2
     Wright Finlay & Zak, LLP will continue to represent Wells Fargo and requests that Lindsay D.
 1
 2   Robbins, Esq. receive all future notices.

 3          DATED this 29th day of January, 2020.
 4                                                      WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
                                                        Nevada Bar No. 13474
 7
                                                        7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff, Wells Fargo Bank,
 9                                                      N.A., As Trustee For The Pooling And
                                                        Servicing Agreement Dated As Of August 1,
10
                                                        2005 Park Place Securities, Inc. Asset-
11                                                      Backed Pass-Through Certificates Series
                                                        2005-WHQ4
12
13
                                      ORDER
14          IT IS SO ORDERED.
15          DATED: January 30, 2020.
16
17                                       _______________________________________
                                         UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28




                                                 Page 2 of 2
